IN THE UTAH COURT OF APPEALS

                                     ‐‐‐‐ooOoo‐‐‐‐

Fire Insurance Exchange, a reciprocal or    )               OPINION
inter‐insurance exchange,                   )
                                            )         Case No. 20100462‐CA
      Plaintiff and Appellee,               )
                                            )
v.                                          )              FILED
                                            )           (August 16, 2012)
Robert Allen Oltmanns and                   )
Brady Blackner,                             )           2012 UT App 230
                                            )
      Defendants and Appellants.            )

                                           ‐‐‐‐‐

Second District, Farmington Department, 090700825
The Honorable Glen R. Dawson

Attorneys:      Alan W. Mortensen, Paul M. Simmons, and Donald L. Dalton, Salt Lake
                City, for Appellants
                Aaron Alma Nelson, Salt Lake City, for Appellee

                                           ‐‐‐‐‐

Before Judges McHugh, Voros, and Orme.

ORME, Judge:

¶1     Robert Oltmanns and Brady Blackner appeal the decision of the district court
granting Fire Insurance Exchange’s motion for summary judgment. The court
determined that the term “jet ski” as used in a homeowner’s policy was unambiguous
and effectively excluded coverage for claims arising from the use of any and all
personal watercraft. We reverse.
                                    BACKGROUND

¶2     Oltmanns, the insured, and his friend Blackner were operating a Honda F‐12
AquaTrax personal watercraft on a lake in southern Utah. This kind of personal
watercraft is designed for use by a seated driver and up to two additional seated
passengers. A lawsuit resulted from injuries sustained in an accident that occurred
during this use, and Oltmanns tendered the defense to Fire Insurance Exchange, with
whom he was insured under a homeowner’s policy. The insurance policy contained the
following exclusion from its liability coverage:

              We do not cover bodily injury [that] . . .
              ...
              7. results from the ownership, maintenance, use, loading or
              unloading of:
                     a. aircraft
                     b. motor vehicles
                     c. jet skis and jet sleds or
                     d. any other watercraft owned or rented to an
                     insured and which:
                              (1) has more than 50 horsepower
                              inboard or inboard‐outdrive
                              motor power; or
                              (2) is powered by one or more
                              outboard motors with more than
                              25 total horsepower; or
                              (3) is a sailing vessel 26 feet or
                              more in length.
              Exclusions 7c and d do not apply while jet skis, jet sleds or
              watercraft are stored . . . .

¶3      Relying on this exclusion, the insurance company brought a declaratory
judgment action against Oltmanns and Blackner, arguing that it had no duty to defend
or indemnify Oltmanns or compensate Blackner because liability coverage was
excluded by the above provision. The insurance company then moved for summary
judgment, arguing that Oltmanns was operating a “jet ski,” which is merely a synonym
for personal watercraft, and that the policy unambiguously excluded coverage for use
of all such watercraft. Oltmanns argued that the exclusion did not apply because it was
ambiguous, pointing out that “Jet Ski” is a registered trademark for a particular model
of Kawasaki personal watercraft, which was not involved in the accident. The trial




20100462‐CA                                 2
court granted the insurance company’s motion for summary judgment, and this appeal
followed.


                         ISSUE AND STANDARD OF REVIEW

¶4      Oltmanns and Blackner contend that the trial court erred in granting the
insurance company’s motion for summary judgment. A motion for summary judgment
may be granted only when “there is no genuine issue as to any material fact and . . . the
moving party is entitled to a judgment as a matter of law.” Utah R. Civ. P. 56(c).
“Where the moving party would bear the burden of proof at trial, the movant must
establish each element of his claim in order to show that he is entitled to judgment as a
matter of law.” Orvis v. Johnson, 2008 UT 2, ¶ 10, 177 P.3d 600. Even “‘[w]here the party
opposed to the motion submits no documents in opposition, the moving party may be
granted summary judgment only . . . if he is entitled to judgment as a matter of law.’” Ward
v. Graydon, 2011 UT App 358, ¶ 15, 264 P.3d 764 (emphasis and omissions in original)
(quoting Olwell v. Clark, 658 P.2d 585, 586 (Utah 1982)), cert. denied, 275 P.3d 1019 (Utah
2012). A trial court’s ruling on summary judgment presents a question of law. See
Massey v. Griffiths, 2007 UT 10, ¶ 8, 152 P.3d 312. The court’s “legal conclusions and
ultimate grant or denial of summary judgment are reviewed for correctness.” Id. Also,
“[i]nterpretation of an insurance contract presents a question of law” and we “accord
the trial court’s legal conclusions regarding the contract no deference but review them
for correctness.” Bear River Mut. Ins. Co. v. Williams, 2006 UT App 500, ¶ 7, 153 P.3d 798
(citations and internal quotation marks omitted).


                                        ANALYSIS

¶5      The insurance company argues that its use of the term “jet ski” was intended to
refer to any and all personal watercraft. It contends that “jet ski” is common vernacular
for such and thus is not ambiguous. Before we attempt to understand what “jet ski”
means for purposes of this contract, however, it is helpful to review the rules governing
contract interpretation, particularly in the insurance contract context.

¶6     “Insurance policies are generally interpreted according to rules of contract
interpretation.” Utah Farm Bureau Ins. Co. v. Crook, 1999 UT 47, ¶ 5, 980 P.2d 685.
Because “an insurance policy is a classic example of an adhesion contract,” Utah courts
have long held that “‘insurance policies should be construed liberally in favor of the
insured and their beneficiaries so as to promote and not defeat the purposes of




20100462‐CA                                  3
insurance.’” United States Fidelity & Guar. Co. v. Sandt, 854 P.2d 519, 521‐22 (Utah 1993)
(quoting Richards v. Standard Acc. Ins. Co., 58 Utah 622, 200 P. 1017, 1020 (1921)). “It
follows that ambiguous or uncertain language in an insurance contract that is fairly
susceptible to different interpretations should be construed in favor of coverage” and
“provisions that limit or exclude coverage should be strictly construed against the
insurer.” Id. at 522‐23. In strictly construing exclusions, we give them effect only when
they use “language which clearly and unmistakably communicates to the insured the
specific circumstances under which the expected coverage will not be provided.” Crook,
1999 UT 47, ¶ 5 (citations and internal quotation marks omitted).

¶7      When faced with ambiguity in a written contract, courts do not interpret the
provision to comport with what they think is most sensible or is most likely what one of
the parties “really” meant or is what leads to the fairest result. Rather, they recognize
the need to consider extrinsic evidence in an effort to resolve the ambiguity. See
Wilburn v. Interstate Electric, 748 P.2d 582, 584‐85 (Utah Ct. App. 1988). If the extrinsic
evidence is not conclusive, then the last resort in contract interpretation is to construe
the provision against the drafter. See id. at 585 (“Once a contract is deemed ambiguous,
the next order of business is to admit extrinsic evidence to aid in interpretation of the
contract. It is only after extrinsic evidence is considered and the court is still uncertain
as to the intention of the parties that ambiguities should be construed against the
drafter.”) (footnote omitted).

¶8      As a practical matter, though, there is a different protocol in the case of insurance
and surety contracts, where it is seen as appropriate to jump immediately to what is
usually viewed as the “last resort,”“tie‐breaker” rule of interpretation, namely
construction against the drafter. See id. at 585 & n.2. This is due to the probable dearth
of relevant extrinsic evidence in these contexts. See id. (noting that while the usual rule
is that extrinsic evidence must be considered before turning to the rule of construction
that calls for ambiguities to be construed against the drafter, there are “arguable
exceptions” in the case of insurance and surety contracts that “may be explained, at
least in part, by the fact that such contracts are ordinarily not preceded by discussion or
negotiation of specific terms and, thus, absent meaningful extrinsic evidence as to
intent, recourse must be had directly to the maxim that ambiguities should be construed
against the drafter”). As noted above, construction against the insurer is especially
appropriate when an ambiguous term appears in an exclusionary provision because
such provisions are “strictly construed against the insurer.” Sandt, 854 P.2d at 523.

¶9     In the case at hand, it may be true that the insurer meant, through its use of the
term “jet ski,” to exclude from coverage all varieties of personal watercraft. And we are




20100462‐CA                                  4
confident that the insurer did not intend to refer only to a particular Kawasaki model of
personal watercraft, even though there is such a model named Jet Ski. But the provision
in question is not a model of clarity and at least one additional interpretation is entirely
possible. Another common use of the term “jet ski” is in reference to the stand‐up
variant of personal watercraft, in contradistinction to the sit‐down variety, known
colloquially—and also imprecisely—as wave runners. The subject is well‐illuminated
in that great repository of contemporary wisdom, Wikipedia:1

              Jet Ski is the brand name of a personal watercraft
              manufactured by Kawasaki Heavy Industries. The name is
              sometimes mistakenly used by those unfamiliar with the
              personal watercraft industry to refer to any type of personal
              watercraft; however, the name is a valid trademark
              registered with the United States Patent and Trademark
              Office, and in many other countries. The term “Jet Ski” (or
              JetSki, often shortened to “Ski”) is often mis‐applied to all


1. In the past, we might have hesitated to cite Wikipedia in a judicial opinion
given its reputation—perhaps not well deserved—for unreliability. See, e.g.,
Wikipedia Survives Research Test, BBC News (Dec. 15, 2005),
http://news.bbc.co.uk/2/hi/technology/4530930.stm (finding rate of error in scientific
articles to be about the same as between Wikipedia and Encyclopedia Britannica). But
the increasing trend of using Wikipedia in judicial opinions over the last decade seems
to demonstrate a growing recognition of its value in some contexts, as noted in one 2010
article that found that by that year Wikipedia had been cited in over four hundred
judicial opinions. See Lee F. Peoples, The Citation of Wikipedia in Judicial Opinions, 12
Yale J. L. & Tech. 1, 1 (2009–2010) (reviewing several instances in which Wikipedia has
been cited in judicial opinions and critiquing its usefulness, or lack thereof, in those
contexts). Judge Posner argued in 2007 that “Wikipedia is a terrific resource . . . [p]artly
because it [is] so convenient, it often has been updated recently and [it] is very
accurate,” after citing it in United States v. Radomski, 473 F.3d 728, 731 (7th Cir. 2007). See
Noam Cohen, Courts Turn to Wikipedia, but Selectively, N.Y. Times, Jan. 29, 2007 at C3.
While a prudent person would avoid a surgeon who bases his or her understanding of
complicated medical procedures on an online source whose contributors range from
expert scholars to internet trolls, where an understanding of the vernacular or colloquial
is key to the resolution of a case, Judge Posner is correct that Wikipedia is tough to beat.
A fuller explanation of the propriety of citing Wikipedia is set forth in Judge Voros’s
separate opinion.




20100462‐CA                                   5
              personal watercraft with pivoting handlepoles manipulated
              by a standing rider; these are properly known as Stand‐up
              PWCs. The term is often mistakenly used when referring to
              WaveRunners, but WaveRunner is actually the name of the
              Yamaha line of sit‐down PWCs, whereas “Jet Ski” refers to
              the Kawasaki line.

Jet Ski, http://en.wikipedia.org/wiki/Jet_ski (last visited August 13, 2012) (footnotes
omitted).

¶10 Basically, then, the insurer was imprecise in using the term “jet ski” in its policy.
Even discounting the bizarre possibility that it meant to refer only to one Kawasaki
watercraft model, it still cannot be definitively said what the insurer intended: Did it
mean all manner of personal watercraft? Or did it mean only the stand‐up variety?2
The provision, then, is ambiguous as a matter of law.3




2. This does not seem like a terribly far‐fetched proposition. Intuitively, at least, it
seems that a motorized watercraft on which the rider stands up may be much more
dangerous than one on which the rider is seated.

3. The insurer’s lack of care in drafting this provision is further demonstrated by its
pairing of the term “jet sled” with “jet ski.” The author of this opinion theorized at
oral argument that perhaps “jet sled” was used in reference to the sit‐down variants
of personal watercraft while “jet ski” was used to refer to the stand‐up kind. The idea
had no takers, however, despite its apparent logic, and indeed, our research finds
not a single instance where “jet sled” has been used synonymously with personal
watercraft of any sort. Wikipedia does not even have an article, among its several
million, on jet sleds. It appears that “jet sled” can refer to an unmotorized sled used for
hauling ice fishing equipment, see Shappell, Multi‐Purpose Sleds,
http://www.shappell.com/sleds.html (last visited August 8, 2012), or to a large
motorboat of the sort that would be readily and redundantly covered in the next
subsection, subsection (d), of the exclusion in question, see Google Images for “Jet Sled
Boat,” http://google.com (follow “Images” option; then search “Jet Sled Boat”) (last
searched August 8, 2012).



20100462‐CA                                   6
                                    CONCLUSION

¶11 This provision fails to “clearly and unmistakably communicate[] to the insured
the specific circumstances under which the expected coverage will not be provided.”
Utah Farm Bureau Ins. Co. v. Crook, 1999 UT 47, ¶ 5, 980 P.2d 685 (citation and internal
quotation marks omitted). Because the exclusionary provision is ambiguous, it must be
construed against the drafter, and thus the language relied on by the insurance
company is not effective to exclude coverage for an insured’s accident resulting from
use of an AquaTrax personal watercraft of the sit‐down variety. The summary
judgment is reversed and the case remanded for trial or such other proceedings as may
now be in order.




____________________________________
Gregory K. Orme, Judge

                                          ‐‐‐‐‐

¶12   I CONCUR:




____________________________________
Carolyn B. McHugh,
Presiding Judge

                                          ‐‐‐‐‐

VOROS, Associate Presiding Judge (concurring):

¶13 I concur fully in the lead opinion. I write separately to explain why I believe that
opinion appropriately cites Wikipedia in construing the term “jet ski” in the insurance
contract at issue here. Wikipedia has been cited in hundreds of American judicial
opinions, including one issued by the Utah Supreme Court. See State v. Alverez, 2006 UT
61, ¶ 16 n.5, 147 P.3d 425 (citing a Wikipedia entry on Jesus Malverde). But today’s lead
opinion is the first time this court has cited it.




20100462‐CA                                 7
¶14 Wikipedia is a “free, collaboratively edited, and multilingual Internet
encyclopedia” whose 22 million articles (over 4 million in English) are written by
volunteers. Wikipedia, Wikipedia, http://en.wikipedia.org/wiki/Wikipedia (as of Aug.
13, 2012, 18:48 GMT). Most of its articles can be edited by anyone with access to the site.
Wikipedia claims to be “the largest and most popular general reference work on the
Internet,” with “an estimated 365 million readers worldwide” and “2.7 billion monthly
pageviews from the United States alone.” Id. (footnotes omitted).

¶15 Because Wikipedia is an open‐source project, questions arise as to its reliability.
Indeed, Wikipedia’s own article on the subject references various studies as well as
opposing views from librarians, academics, experts in science and medicine, and editors
of other encyclopedias. See Wikipedia, Reliability of Wikipedia, http://en.wikipedia.org/
wiki/Reliability_of_Wikipedia (as of Aug. 13, 2012, 18:51 GMT). In addition, most or all
Wikipedia entries include a broad disclaimer on the entry’s citation page:

              IMPORTANT NOTE: Most educators and professionals do
              not consider it appropriate to use tertiary sources such as
              encyclopedias as a sole source for any information—citing
              an encyclopedia as an important reference in footnotes or
              bibliographies may result in censure or a failing grade.
              Wikipedia articles should be used for background
              information, as a reference for correct terminology and
              search terms, and as a starting point for further research.

                     As with any community‐built reference, there is a
              possibility for error in Wikipedia’s content—please check
              your facts against multiple sources and read our disclaimers
              for more information.

Wikipedia, Cite Page: Jet Ski, http://en.wikipedia.org/w/index.php?title=
Special:Cite&page=Jet_Ski&id=493156065 (as of Aug. 13, 2012, 18:52 GMT).1


1. Reliability may also be an issue for the Wikipedia citation itself:
               A defining feature of Wikipedia is that its entries are in a
               constant state of change. The impermanent nature of the
               information on Wikipedia has serious consequences when
               Wikipedia entries are cited in judicial opinions. Unless they
               are provided with a date‐ and time‐specific citation,
                                                                               (continued...)



20100462‐CA                                 8
¶16 Citing Wikipedia is as controversial as it is common.2 Some courts approve it,
others condemn it. Compare United States v. Lawson, 677 F.3d 629, 650 (4th Cir. 2012)
(stating that the court is “troubled by Wikipedia’s lack of reliability”), Bing Shun Li v.
Holder, 400 Fed. App’x 854, 857–58 (5th Cir. 2010) (expressing “disapproval of the
[immigration judge]’s reliance on Wikipedia and [warning] against any improper
reliance on it or similarly unreliable internet sources in the future”), Badasa v. Mukasey,
540 F.3d 909, 910–11 (8th Cir. 2008) (noting Wikipedia’s acknowledgment that, “at any
given moment,” an entry “could be in the middle of a large edit or it could have been
recently vandalized” (citation and internal quotation marks omitted)), and In re Marriage
of Lamoure, 132 Cal. Rptr. 3d 1, 15 (Cal. Ct. App. 2011) (“We do not consider Wikipedia a
sufficiently reliable source” for defining the term “noncustodial.”), with Prude v. Clarke,
675 F.3d 732, 734 (7th Cir. 2012) (citing Wikipedia entry, in the context of an Eighth
Amendment challenge, for the proposition that an anal fissure “is no fun at all”), United
States v. Brown, 669 F.3d 10, 18 & n.12 (1st Cir. 2012) (citing Wikipedia for its definition
of “sovereign citizen movement,” one of a criminal defendant’s “atypical legal beliefs”),
Murdock v. Astrue, 458 Fed. App’x 702, 705 n.3 (10th Cir. 2012) (citing Wikipedia for
“some examples of block lengths from cities in this country”), and State v. Ballard, 2012‐
NMCA‐043, ¶ 19 n.1, 276 P.3d 976 (N.M. Ct. App. 2012) (citing Wikipedia to define
“peer‐to‐peer file sharing”).

¶17 A recent law review article by Professor Lee F. Peoples examines in depth the
issues surrounding the citation of Wikipedia in judicial opinions. See Lee F. Peoples,


1. (...continued)
               researchers who pull up a Wikipedia entry cited in a judicial
               opinion will never be absolutely certain they are viewing the
               entry as it existed when the judge viewed it. . . . This may
               ultimately lead to uncertainty and instability in the law.
Lee F. Peoples, The Citation of Wikipedia in Judicial Opinions, 12 Yale J.L. & Tech. 1, 38–39
(2009–2010). Fortunately, each Wikipedia entry has a “Cite this page” link showing
citations to that entry in various styles, including the style prescribed by the Harvard
Journal of Law & Technology. That journal’s citation style, which I have followed in
this opinion, is more specific than ordinary Bluebook citation style.

2. “Many citations by judges, often in footnotes, are . . . beside the main judicial point,
[and] appear intended to show how hip and contemporary the judge is . . . .” Noam
Cohen, Courts Turn to Wikipedia, but Selectively, N.Y. Times, Jan. 29, 2007, available at
http://www.nytimes.com/2007/01/29/technology/29wikipedia.html. The lead opinion’s
citation to Wikipedia is obviously not of this type.



20100462‐CA                                   9
The Citation of Wikipedia in Judicial Opinions, 12 Yale J.L. & Tech. 1 (2009–2010). While
Wikipedia is gaining acceptance among judicial writers, Professor Peoples notes that
reliance on Wikipedia has occasionally been held to be erroneous:

              [A]ppellate courts have reversed or found error in lower
              court decisions [for] relying on Wikipedia entries for
              psychological research in a child custody case, for
              attempting to refute expert medical testimony with a
              Wikipedia entry, and perhaps most egregiously for denying
              an asylum seeker’s request based on information obtained
              from Wikipedia.

Id. at 45 (footnotes omitted) (citing Badasa, 540 F.3d at 909; Campbell v. Secretary of Health
& Human Servs., 69 Fed. Cl. 775, 781 (2006); D.M. v. Department of Children & Family
Servs., 979 So. 2d 1007, 1010 (Fla. Dist. Ct. App. 2008), reh’g en banc granted (May 14,
2008)).

¶18 Professor Peoples extracts from the case law “several bright line rules for when a
Wikipedia entry should not be cited in a judicial opinion.” Id. at 28. For example, he
suggests that “[c]ourts should not take judicial notice of Wikipedia content,” because
that content “is disputable and its accuracy can be reasonably questioned.” Id. He also
states that “Wikipedia should not be cited when a more authoritative source exists for
the information.” Id. at 29. In particular, Wikipedia is a poor source “to define technical
or scientific terms.” Id. at 46. And he cautions that “[a] Wikipedia entry should not be
relied upon as the only basis for a court’s holding, reasoning, or logic,” given the
encyclopedia’s “numerous shortcomings” discussed in his article. Id. at 29.3


3. Among its shortcomings—and strengths—is Wikipedia’s fluidity. Anyone can edit a
Wikipedia entry at any time, making it vulnerable to “‘opportunistic editing.’” See
Noam Cohen, Courts Turn to Wikipedia, but Selectively, N.Y. Times, Jan. 29, 2007, available
at http://www.nytimes.com/2007/01/29/technology/29wikipedia.html (quoting Professor
Cass Sunstein). Thus, “‘an unscrupulous lawyer (or client) could edit the Web site entry
to frame the facts in a light favorable to the client’s cause.’” Peoples, 12 Yale J.L. &
Tech. at 24 (quoting R. Jason Richards, Courting Wikipedia, Trial, Apr. 2008, at 63).
    Opportunistic editing is detectable, however. Every article on Wikipedia has a
“View history” tab with links to all previous edits, the dates of each edit, and the user
name or IP address of each editor. The revision history also allows the reader to view
an article in each of its previous iterations. By this method, we can see that the three
                                                                                (continued...)



20100462‐CA                                   10
¶19 However, Professor Peoples acknowledges “some limited instances where it is
appropriate for a Wikipedia citation to appear in a judicial opinion.” Id. at 30. Some are
obvious, such as where the Wikipedia entry itself is at issue or where the court must
address a Wikipedia entry cited by a party. See id. In addition, the evolving nature of
Wikipedia “makes it a good source for definitions of new slang terms, for popular
culture references, and for jargon and lingo including computer and technology terms.”
Id. at 31 (citing “tweaking,” “phreakers,” and “screenshot”).

¶20 Relevant here, Professor Peoples also states that “Wikipedia entries can be useful
in some limited situations . . . for getting a sense of a term’s common usage.” Id. at 50.
In particular, he recognizes the utility of Wikipedia in the interpretation of terms
appearing in insurance contracts:

                       The collaborative process used to create Wikipedia
              entries makes them potentially useful to courts in specific
              situations. In several cases courts attempting to interpret
              insurance contracts have turned to Wikipedia entries for
              evidence of the common usage or ordinary and plain
              meaning of a contract term. This method of interpretation
              [i.e., looking to common usage] “has long been recognized,
              and has been applied in the context of various types of
              insurance.” Wikipedia has been used in this context to
              define the terms “recreational vehicle” and “car accident.”

Id. at 32 (footnotes omitted) (quoting 2 Couch on Insurance § 22:38 (2005), and citing
Laasmar v. Phelps Dodge Corp. Life, Accidental Death & Dismemberment & Dependent Life
Ins. Plan, No. 06‐cv‐00013‐MSK‐MJW, 2007 WL 1613255, at *4 n.5 (D. Colo. June 1, 2007);
Fergison v. Stonebridge Life Ins. Co., No. 271488, 2007 WL 286793, at *3 (Mich. Ct. App.
Feb. 1, 2007) (per curiam)). See also Colony Nat’l Ins. Co. v. Hing Wah Chinese Rest., 546 F.



3. (...continued)
possible meanings of the term “jet ski” discussed in the lead opinion were part of the
Wikipedia article before the present dispute arose. See Wikipedia, Jet Ski,
http://en.wikipedia.org/w/index.php?title=Jet_Ski&oldid=14710157 (as of June 3, 2005,
06:32 GMT).
    Further, as Professor Peoples notes, “[a] database called WikiScanner allows a
researcher to dig deeper into the revision of a Wikipedia article.” Id. at 25 (citing
WikiScanner, http://wikiscanner.virgil.gr/ (last visited by Peoples Dec. 16, 2009)).



20100462‐CA                                  11
Supp. 2d 202, 209 n.9 (E.D. Pa. 2008) (citing Wikipedia in a discussion of the meaning of
the term “restaurant” in an insurance policy).

¶21 Of course, getting a sense of the common usage or ordinary and plain meaning of
a contract term is precisely the purpose for which the lead opinion here cites Wikipedia.
Our reliance on this source is therefore, in my judgment, appropriate. Moreover, here
Wikipedia does not stand alone. As appellants note, the Macmillan online dictionary
defines “Jet Ski” as “a very small fast boat for one or two people that you drive standing
up.” Macmillan Dictionary, http://www.macmillandictionary.com/dictionary/
american/Jet‐Ski (last visited Aug. 13, 2012).

¶22 Finally, we need not nail down the one true meaning of “jet ski” in this case.
Whatever meaning the drafters of the insurance policy may have intended, our task is
to determine whether they employed “language which clearly and unmistakably
communicates . . . the specific circumstances under which the expected coverage will
not be provided,” Alf v. State Farm Fire & Cas. Co., 850 P.2d 1272, 1275 (Utah 1993), or
whether, on the contrary, there is “a range of possible meanings” that the term may
bear in this context, see In re E.Z., 2011 UT 38, ¶ 103, 266 P.3d 702 (Lee, J., concurring in
part and concurring in the judgment). Whatever its shortcomings in other contexts, for
this task, an open‐source encyclopedia with many editors and millions of readers seems
just the ticket.




____________________________________
J. Frederic Voros Jr.,
Associate Presiding Judge




20100462‐CA                                  12